FILED
                             NOT FOR PUBLICATION                           DEC 26 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FREDY ANTONIO ALAS RECINOS;                      No. 10-70459
LOURDES E. REYES MALDONADO,
                                                 Agency Nos.         A094-379-163
              Petitioners,                                           A095-024-724

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted December 4, 2013**
                               San Francisco, California

Before: TROTT, THOMAS, and MURGUIA, Circuit Judges.

       Fredy Antonio Alas Recino and Lourdes E. Reyes Maldonado, natives and

citizens of El Salvador, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying Recinos’s application for special rule cancellation of removal under

Section 203 of the Nicaraguan Adjustment and Central American Relief Act.

Maldonado, Recinos’s spouse, is a derivative beneficiary of his application. 8

C.F.R. §§ 1240.61(a)(4), 1240.65(b). We have jurisdiction pursuant to 8 U.S.C. §

1252, and we dismiss the petition for review.

      The IJ determined that Recinos could not establish “good moral character,” a

statutory predicate for special rule cancellation, because he had testified falsely.

See 8 C.F.R. § 1240.66(b)(3); 8 U.S.C. § 1101(f)(6). The IJ alternatively declined to

grant relief on discretionary grounds. The BIA affirmed on both the statutory and

discretionary grounds. Because we lack jurisdiction to consider the alternative

discretionary denial, and that denial disposes of petitioners’ claims, we must

dismiss the petition for review relief. See 8 U.S.C. § 1252(a)(2)(B); Lopez-

Castellanos v. Gonzales, 437 F.3d 848, 854 (9th Cir. 2006).



      PETITION DISMISSED.




                                           -2-